DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is responsive to the amendment filed 06/30/2022.

Remarks
3.	The indicated allowability of claims 24 and 28 is withdrawn in view of the newly discovered reference(s) to St. George et al. (US 2011/0172960 A1).  Rejections based on the newly cited reference(s) follow. The delay in citation of the St. George et al. reference is regretted. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 23-24, 27-28, 30, 42-43, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 2003/0135406) in view of Matsuki (JPH01287775), both cited by the applicants, and further in view of St. George et al. (US 2011/0172960 A1) (hereinafter St. George).
Regarding claims 23-24 and 27: Rowe discloses a method of remotely reconciling data from a plurality of Electronic Point Of Sale devices (EPOSs) and a plurality of intelligent cash holding units associated with the plurality of EPOSs (paras. 0021-0023); the method comprising:
receiving data packets from a first EPOS of the plurality of EPOSs via a WAN or an IAN (paras. 0021-0023);
	receiving data packets from a first intelligent cash holding unit of the plurality of intelligent cash holding units via the WAN or the IAN, the first intelligent cash holding unit being associated with the first EPOS (paras. 0021-0023);
	storing information associating the first intelligent cash holding unit with its associated first EPOS (paras. 0021-0023); and
	comparing the data packets received from the first EPOS and the data packets received from the first intelligent cash holding unit (paras. 0021-0023);
	receiving data packets from the first intelligent cash holding unit comprising a unique ID number and receiving data packets from the associated first EPOS with an identifier and storing information associating the first EPOS and the first intelligent cash holding unit based on the unique ID number of the first intelligent cash holding unit and the identifier of the first EPOS (paras. 0021-0023);
receiving data packets from the first intelligent cash holding unit comprising indications of cash held in the first intelligent cash hold unit (paras. 0021-0023).
	Rowe fails to teach when it is determined that data is missing from the first intelligent cash holding unit, transmitting a request to the first intelligent cash holding unit to transmit or retransmit missing data packets.
	Matsuki discloses a method for securely transmitting data from a register device to a host device, the method includes the step of: when it is determined that data is missing from an intelligent cash holding unit, transmitting a request to the intelligent cash holding unit to transmit or retransmit missing data packets (see abstract).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Rowe and Matsuki in order to efficiently and accurately record the appropriate data. 
	Rowe as modified by Matsuki fails to teach wherein each data packet includes a sequence number; and storing data from the data packets with the sequence numbers.
	St. George discloses a method of reconciling data comprising: receiving data packets from a first intelligent cash holding unit, wherein each data packet includes a sequence number; and storing data from the data packets with the sequence numbers (para. 0029).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Rowe/Matsuki and St. George in order to efficiently maintain, troubleshoot or manage the cash holding units.

Regarding claims 28, 42 and 43: Rowe discloses a method of remotely reconciling data from a plurality of Electronic Point Of Sale devices (EPOSs) and a plurality of intelligent cash holding units associated with the plurality of EPOSs (paras. 0021-0023); the method comprising:
receiving data packets from a first EPOS of the plurality of EPOSs via a WAN or an IAN (paras. 0021-0023);
	receiving data packets from a first intelligent cash holding unit of the plurality of intelligent cash holding units via the WAN or the IAN, the first intelligent cash holding unit being associated with the first EPOS (paras. 0021-0023);
	storing information associating the first intelligent cash holding unit with its associated first EPOS (paras. 0021-0023); and
	comparing the data packets received from the first EPOS and the data packets received from the first intelligent cash holding unit (paras. 0021-0023);
	receiving data packets from the first intelligent cash holding unit comprising a unique ID number and receiving data packets from the associated first EPOS with an identifier and storing information associating the first EPOS and the first intelligent cash holding unit based on the unique ID number of the first intelligent cash holding unit and the identifier of the first EPOS (paras. 0021-0023);
receiving data packets from the first intelligent cash holding unit comprising indications of cash held in the first intelligent cash hold unit (paras. 0021-0023).
	Rowe fails to teach when it is determined that data is missing from the first intelligent cash holding unit, transmitting a request to the first intelligent cash holding unit to transmit or retransmit missing data packets.
	Matsuki discloses a method for securely transmitting data from a register device to a host device, the method includes the step of: when it is determined that data is missing from an intelligent cash holding unit, transmitting a request to the intelligent cash holding unit to transmit or retransmit missing data packets (see abstract).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Rowe and Matsuki in order to efficiently and accurately record the appropriate data. 
	Rowe as modified by Matsuki fails to teach storing an address of the first intelligent cash holding unit and addressing a request to the first intelligent cash holding unit, then transmitting the request to the first intelligent cash holding unit to transmit or retransmit missing data packets.
	St. George discloses a method of reconciling data comprising: storing an address of the first intelligent cash holding unit and addressing a request to the first intelligent cash holding unit, then transmitting the request to the first intelligent cash holding unit to transmit data packets (paras. 0023-24).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Rowe/Matsuki and St. George in order to efficiently maintain, troubleshoot or manage the cash holding units.

Regarding claims 30 and 46: Rowe further discloses the method comprising:
receiving data packets from a second EPOS of the plurality of EPOSs via a WAN or an IAN (paras. 0021-0023);
	receiving data packets from a second intelligent cash holding unit of the plurality of intelligent cash holding units via the WAN or the IAN, second first intelligent cash holding unit being associated with the second EPOS (paras. 0021-0023);
	storing information associating the second intelligent cash holding unit with its associated second EPOS (paras. 0021-0023); and
	comparing the data packets received from the second EPOS and the data packets received from the second intelligent cash holding unit (paras. 0021-0023).
	Rowe fails to teach when it is determined that data is missing from one of the intelligent cash holding units, transmitting a request to the respective intelligent cash holding units to transmit or retransmit missing data packets.
	Matsuki discloses a method for securely transmitting data from a register device to a host device, the method includes the step of: when it is determined that data is missing from an first intelligent cash holding unit, transmitting a request to the an intelligent cash holding unit to transmit or retransmit missing data packets (see abstract).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Rowe and Matsuki in order to efficiently and accurately record the appropriate data. 

Allowable Subject Matter
7.	Claims 25-26, 29, 37-41, and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, taken alone or in combination, fails to teach, the additional steps in claims 25-26, 29, 37-41, and 45. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403. The examiner can normally be reached Monday, Tuesday, and Thursday between 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL A TAYLOR/Examiner, Art Unit 2887                                                                                                                                                                                                        

/THIEN M LE/Primary Examiner, Art Unit 2876